
	

113 HR 1530 IH: Opportunity Kindling New Options for Career and Knowledge Seekers Act
U.S. House of Representatives
2013-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1530
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2013
			Mr. Rodney Davis of
			 Illinois (for himself, Mr.
			 McNerney, Mr. Bera of
			 California, and Mrs. Negrete
			 McLeod) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To ensure that individuals who are in an authorized job
		  training program or completing work for a degree or certificate remain eligible
		  for regular unemployment compensation.
	
	
		1.Short titleThis Act may be cited as the
			 Opportunity Kindling New Options for
			 Career and Knowledge Seekers Act or the
			 Opportunity KNOCKS
			 Act.
		2.PurposeThe purpose of this Act is to allow people
			 to seek the training needed in order to find a full time job that allows them
			 to go off of unemployment compensation.
		3.Approved
			 training
			(a)In
			 generalSection 3304 of the
			 Internal Revenue Code of 1986 (26 U.S.C. 3304) is amended by adding at the end
			 the following new subsection:
				
					(g)Approved
				training
						(1)In
				generalFor purposes of subsection (a)(8)—
							(A)the term
				training includes any of the educational or job training programs
				described in paragraph (2), and
							(B)such programs
				shall be treated as approved by the State agency.
							(2)Educational or
				job training programsThe
				programs described in this paragraph are—
							(A)any program on the State's eligible
				training provider list developed under section 122 of the Workforce Investment
				Act of 1998; or
							(B)for purposes of an
				individual who has been identified as likely to exhaust regular compensation,
				any coursework necessary to attain a recognized postsecondary
				credential.
							(3)Recognized
				postsecondary credentialFor purposes of this subsection, the
				term recognized postsecondary credential means a credential
				consisting of an industry-recognized certificate, a certificate of completion
				of an apprenticeship, or an associate or baccalaureate degree.
						.
			(b)Extended
			 compensationSection 202(a) of the Federal-State Extended
			 Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) is amended by
			 inserting at the end the following new paragraph:
				
					(8)Notwithstanding
				the provisions of paragraph (2), a State agency may elect to approve programs
				described in subsection (g)(2) of section 3304 of the Internal Revenue Code of
				1986 for purposes of training included under subsection (a)(8) of such
				section.
					.
			(c)Emergency
			 unemployment compensationSection 4001(d)(2) of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is
			 amended—
				(1)in subparagraph
			 (A), by striking and at the end; and
				(2)by inserting at
			 the end the following new subparagraph:
					
						(C)that a State
				agency may elect to approve programs described in subsection (g)(2) of section
				3304 of the Internal Revenue Code of 1986 for purposes of training included
				under subsection (a)(8) of such section;
				and
						.
				(d)Effective
			 dateThe amendments made by this section shall take effect 2
			 years after the date of the enactment of this Act.
			4.Notification to
			 unemployed individuals
			(a)In
			 generalTo the extent
			 feasible and practicable, the State agency shall provide that applications for
			 regular compensation include information regarding the availability of such
			 compensation during periods in which an individual is engaged in training that
			 has been approved by the State agency, as described in section 3304(a)(8) of
			 the Internal Revenue Code of 1986 (26 U.S.C. 3304(a)(8)).
			(b)DefinitionsFor purposes of this section, the terms
			 regular compensation and State agency have the same
			 meanings as in section 205 of the Federal-State Extended Unemployment
			 Compensation Act of 1970.
			
